Citation Nr: 1751224	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-17 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral athlete's foot condition.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement service connection for bilateral carpal tunnel syndrome.

4.  Entitlement service connection for folliculitis.

5.  Entitlement service connection for pes planus.

6.  Entitlement service connection for eczema.

7.  Entitlement service connection for glaucoma.

8.  Entitlement service connection for tendonitis, fingers, and thumbs.

9.  Entitlement service connection for tendinitis of the bilateral toes.
10.  Entitlement service connection for tendonitis, bilateral shoulders.

11.  Entitlement service connection for tendonitis, bilateral knees.

12.  Entitlement service connection for tendonitis, bilateral elbows.

13.  Entitlement service connection for Gulf War Syndrome as due to an undiagnosed illness.

(The Veteran's claims for entitlement to a clothing allowance are addressed in a separate Board decision)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has contended that he is entitled to a lump sum payment back dated from July 10, 1990 or September 15, 1989 due to his delayed entry program date, he has also contended that he wants the maximum percentages/increases for all his disabilities, tier level three caregiver support for his spouse , and "per rules of 1999 for my conditions have worsened and an increase in his monthly rate, currently around $3,400.00."  The Board notes that, to the extent these statements are an attempt to raise new claims for benefits, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The Veteran has also requested a correction of his service record.  The Board notes that correction of service records is not handled by VA and is not under VA jurisdiction. The individual branches of the service which have departments which address requests for service record correction and the Veteran must seek any service record adjustment from those locations.


FINDINGS OF FACT

1. Notice of the rating decision denying the Veteran's claims was sent on January 25, 2012, notice of the Statement of the Case on these claims was sent to the Veteran on December 8, 2015.

2. The Veteran's substantive appeal was not received until February 17, 2016; more than one year after notice of the rating decision and more than 60 days after notice of the Statement of the Case.

3. VA has not waived any issue with respect to the timeliness of the substantive appeal, either explicitly or implicitly, by taking action that indicates the merits of the Veteran's service connection claims are on appeal.






CONCLUSION OF LAW

The substantive appeal received on February 17, 2016, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b)(1).  When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Here, the agency of original jurisdiction mailed the Veteran notice of the rating decision denying his claims on January 25, 2012,  one year after this date expired January 25, 2013. The RO mailed the Veteran a Statement of the Case on December 8, 2015, 60 days after this date is February 6, 2016. Thus, the later of the two dates is February 6, 2016, and the Veteran had until February 6, 2016 to file his substantive appeal.  The Veteran submitted his substantive appeal on February 17, 2016, after the 60 day deadline. Thus, his substantive appeal is untimely.

The Veteran asserts that the statement of case (SOC) was not expedited.  However, the Board issued a remand on July 1, 2015, directing that the RO issue an SOC to the Veteran, and the RO issued the SOC on December 8, 2015, less than six months later.  Thus, the Board finds that the RO acted expeditiously in response to the remand as required.

Ultimately, the record establishes the Veteran failed to file his substantive appeal within the 60-day period required by 38 U.S.C.A. § 7105.  The Board is not required to entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  The Veteran's substantive appeal does not confirm to the law and is deemed untimely.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The January 2012 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.156(b).  However, the Veteran may seek to reopen his claims by submitting new and material evidence in the future.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral athlete's foot is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

Entitlement to service connection for folliculitis is dismissed.

Entitlement to service connection for pes planus is dismissed.

Entitlement to service connection for eczema is dismissed.

Entitlement to service connection for glaucoma is dismissed.

Entitlement to service connection for tendonitis, fingers, and thumbs is dismissed.

Entitlement to service connection for tendinitis of the bilateral toes is dismissed.

Entitlement to service connection for tendonitis, bilateral shoulders is dismissed.

Entitlement to service connection for tendonitis, bilateral knees is dismissed.

Entitlement to service connection for tendonitis, bilateral elbows is dismissed.

Entitlement to service connection for Gulf War Syndrome as due to an undiagnosed illness is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


